Citation Nr: 1020202	
Decision Date: 06/02/10    Archive Date: 06/10/10	

DOCKET NO.  07-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for the residuals of 
right hand injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to 
July 1971, with apparent additional service in the United 
States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for bilateral hearing loss, 
tinnitus,  a right knee and a right hand disability are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

A chronic left knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment 
records, and both VA treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2006.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  



Service Connection

The Veteran in this case seeks service connection for a 
chronic left knee disability.  In pertinent part, it is 
contended that the Veteran's current knee pathology had its 
origin during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection is also possible for any disease initially 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence of a disease or 
injury; and (3) a nexus between a claimed inservice disease 
or injury and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Alternatively, service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease or disability manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the Veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495 98 
(1997).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In the present case, service treatment records disclose that, 
in February 1971, during the Veteran's period of active 
military service, he received treatment for a left knee 
injury sustained in a motor vehicle accident three days 
earlier.  Reportedly, at the time of his injury, the 
Veteran's left leg had been placed in a cast, though no 
radiographic studies or other records were available.  The 
Veteran's cast was subsequently removed, at which time X-ray 
studies showed evidence of questionable glass fragments on 
the medial side of the Veteran's knee, in addition to a 
possible fracture on the lateral aspect and a slightly loose 
medial collateral ligament.  Treatment at the time consisted 
of replacement of the Veteran's cast, with a recommendation 
that he return ten days later for removal of that cast.  

Significantly, the remainder of the Veteran's service 
treatment records are entirely negative for evidence of a 
left knee disability.  Moreover, at the time of a service 
separation examination in April 1971, a clinical evaluation 
of the Veteran's lower extremities was entirely within normal 
limits, and no pertinent diagnosis was noted.  

Service medical examinations in September 1976 and July 1982, 
apparently conducted in conjunction with the Veteran's 
service in the United States Army Reserves, were similarly 
negative for evidence of any pathology of the left knee.  In 
point of fact, the earliest clinical indication of the 
presence of chronic left knee pathology is revealed by a VA 
orthopedic examination dated in January 2009, almost 40 years 
following the Veteran's discharge from service, at which time 
he received a diagnosis of degenerative arthritis of the left 
knee, with accompanying mild medial collateral ligament 
laxity.  Significantly, that examination involved a full 
review of the Veteran's claims folder, as well as a 
comprehensive history of the Veteran's reported disability, 
and a full clinical evaluation of the Veteran's left lower 
extremity.  Moreover, following the examination, the examiner 
was of the 
opinion that the Veteran's left knee disability was "most 
likely related to the wear and tear of the aging process," 
and, therefore, "less likely than not" related to his 
inservice injury.  

The Board finds the aforementioned VA opinion highly 
probative, because that opinion was based upon a full review 
of the Veteran's claims file, including all evidence 
regarding the nature and etiology of the Veteran's left knee 
disability.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
examiner provided reasons and bases for his medical opinion, 
and pointed to the evidence which supported that opinion.  
The VA examiner's opinion is also consistent with the other 
evidence of record, i.e., the normal service discharge 
examination findings, and the prolonged period post service 
without complaint or treatment.  See Hernandez-Toynes v. 
West, supra.  Under the circumstances, the Board is of the 
opinion that the probative medical evidence of record 
establishes that the Veteran's current left knee disability 
did not have its origin during his period of active military 
service.  

The Board acknowledges the Veteran's statements regarding the 
origin of his current left knee disorder.  However, the Board 
rejects the Veteran's assertions to the extent that he seeks 
to etiologically relate his left knee disability to an 
inservice incident.  The Veteran, as a lay person, is not 
competent to create the requisite causal nexus between his 
left knee disability and some incident of service.  Rather, 
evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education, none of which the Veteran 
has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The only other 
evidence in support of the Veteran's claim are his own 
statements.  At the time of the January 2009 VA examination, 
he reported that he had instability of the left knee after 
the injury in service which had continued to the present.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although 
the Veteran is competent to report that he has experienced a 
left knee disorder since military service due to an injury 
sustained in service, the evidence fails to support his 
recollections.  Most significantly, as noted above, there is 
no medical evidence of any complaints or diagnoses of a left 
knee disorder shown until the January 2009 VA examination 
despite the fact that there is evidence of VA treatment for 
other unrelated problems.  Further, the Veteran has not 
identified any treatment for the claimed left knee disorder 
since the time of discharge.  The Board finds that his 
assertions regarding the chronic history of left knee 
instability are not supported by the evidence and are not 
credible.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current left knee 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  In point of fact, 
the probative and persuasive evidence weighs against the 
Veteran's claim.  Accordingly, service connection must be 
denied.  


ORDER

Service connection for a left knee disability is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for bilateral hearing loss and tinnitus, 
as well as right knee and right hand disabilities.  However, 
a review of the record raises some question as to the exact 
nature and etiology of those disabilities.  

In that regard, in June 1971, just prior to the Veteran's 
discharge from service, he received treatment for what was 
described as "clogged ears," during the course of which an 
audiometric examination was apparently ordered.  However, a 
record of that audiometric examination is not at this time a 
part of the Veteran's claims folder.  While it is true that, 
at the time of the service separation examination in 
April1971, the Veteran's hearing was within normal limits, as 
of the time of a subsequent Army Reserve physical examination 
in July 1982, there was present an apparent, very slightly 
elevated pure tone threshold at 6,000 Hertz in the Veteran's 
right ear.  Moreover, a review of the Veteran's DD Form 214 
reveals that, while in service, the Veteran's Military 
Occupational Specialty was that of field artilleryman, a 
specialty in which, presumably, he would have experienced 
exposure to noise at hazardous levels.  

The Board observes that, during the course of VA outpatient 
treatment in May 2006, the Veteran complained of "decreased 
hearing," for which he wished to be fitted with a hearing 
aid.  However, it does not appear that an audiometric 
examination was conducted at that time.  Significantly, while 
in November 2007, the Veteran was apparently scheduled for 
both audiometric and orthopedic examinations in conjunction 
with his current claims for service connection, he for 
undetermined reasons failed to report for either of those 
examinations.  Moreover, while in December 2008, the Veteran 
was once again scheduled for VA orthopedic and audiometric 
examinations, he reported only for the aforementioned VA 
orthopedic examination.  Significantly, that examination 
failed to provide any findings whatsoever regarding the 
Veteran's claimed right knee or right hand disability.  

The Board acknowledges that the Veteran has in the past 
failed to report for scheduled VA audiometric examinations.  
Nonetheless, given the Veteran's noise-hazardous military 
occupational specialty, and the presence of an apparent 
slightly elevated pure tone threshold in his right ear in 
July 1982, the Board is of the opinion that an additional 
attempt to schedule the Veteran for a VA audiometric 
examination would be appropriate prior to a final 
adjudication of his claim for service connection for 
bilateral hearing loss and tinnitus.  Moreover, the Veteran 
must be afforded a VA orthopedic examination of his right 
knee and right wrist prior to a final adjudication of his 
claims for service connection for those disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, in light of the aforementioned, and in deference 
to the request of the Veteran's accredited representative, 
the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2009, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to identify any pertinent 
private treatment and to sign the 
necessary authorization for release of 
any identified private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims folder.  In addition, the Veteran 
and his representative should be informed 
of any such problem.  

2.  The Veteran should then be afforded 
VA orthopedic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed hearing loss and tinnitus, 
and right knee and right hand 
disabilities.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic, 
clinically-identifiable disabilities of 
the right knee and/or right hand, and, if 
so, whether those disabilities as likely 
as not had their origin during the 
Veteran's period of active military 
service.  

Following completion of the audiometric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from chronic 
tinnitus and/or hearing loss and, if so, 
whether such disabilities as likely as 
not had their origin during the Veteran's 
period of active military service.  

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale must be 
provided for any opinion offered.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review has 
take place must be included in the 
examination reports.   

3.  The RO should then readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss and tinnitus, 
as well as his claims for service 
connection for right knee and right hand 
disabilities.  Should the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in February 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


